Citation Nr: 1108353	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-33 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for laryngeal hypersensitivity.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to July 1997 and from January 1998 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at hearings before a Decision Review Officer at the RO in June 2008 and March 2009.  A transcript of each hearing is associated with the Veteran's claims file.

During the course of his appeal in November 2009, this disability rating for the Veteran's laryngeal hypersensitivity was increased to 30 percent.  The 30 percent rating was made effective the date of the grant of service connection.  This action did not satisfy the Veteran's appeal.

In a May 2010 decision, the Board denied the Veteran's claim for an initial disability rating in excess of 30 percent for laryngeal hypersensitivity.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision.  The parties agreed that the Board's decision should be vacated and remanded for readjudication because the Board had not provided sufficient reasons or bases to support its conclusion that VA did not provide an adequate statement of reasons and bases for its determinations regarding referral for an extraschedular evaluation.  The Court granted the Motion later that same month.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim. 

The Board acknowledges that there is no Diagnostic Code specifically addressing laryngeal hypersensitivity.  During the course of the Veteran's appeal, he has been assigned rating under various diagnostic codes.

The Veteran's disability is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6599-7204 for spasms of the esophagus.  

Pursuant to 38 U.S.C. § 5103A, the VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes.  See 38 C.F.R. § 4.2.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding a 23-month-old examination too remote to be contemporaneous where appellant submitted evidence indicating disability had since worsened).

In this case, the Veteran was provided with VA medical examinations in July 2007, October 2007and September 2008.

In various written statements and during the Veteran's June 2008 and March 2009 DRO hearings, the Veteran discussed his symptoms related with the disability, including gag reflex, hyperventilation, difficulty breathing, vomiting, and chest pains.  He indicated that he mainly experienced these symptoms during cold weather or with increased exercise.

However, other diagnostic codes may potentially be applicable given the symptoms of gag reflex, hyperventilation, difficulty breathing, vomiting, and chest pains.  

Accordingly, another examination is necessary to determine the exact nature and severity of the Veteran's laryngeal hypersensitivity.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his laryngeal hypersensitivity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an appropriate examiner, to determine the current nature and severity of his laryngeal hypersensitivity.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.  All symptoms and manifestations of the service connected disorder should be specifically set forth.

The examiner should thoroughly review the number and severity of the effects of the Veteran's laryngeal hypersensitivity with regard to any pulmonary impairment in particular by measuring the forced expiratory volume in one second (FEV-1) and noting any Flow-Volume Loop compatible with upper airway obstruction, or permanent tracheostomy, if indicated.  If there are no pulmonary manifestations or symptoms attributable to the disorder at issue, that should be set out.

The examiner should thoroughly review the number and severity of the effects of the Veteran's laryngeal hypersensitivity in accordance with Diagnostic Code 7346; in particular by noting any: dysphagia, pyrosis, regurgitation, or arm or shoulder pain, as well as pain, vomiting, material weight loss, or hematemisis or melena with moderate anemia.  If such symptoms are not found or are not related to the disorder at issue, that should be set out.

The examiner should also specify the frequency and severity of any "flare- ups" and any additional effects when the Veteran's symptoms are most problematic, as well as the degree of any effects of the Veteran's laryngeal hypersensitivity on his health. If there is no objective evidence of "flare-ups," and no effect on the Veteran's health, the examiner should so state.

The medical examiner should also address any other effects revealed by the medical record and the Veteran's statements, in particular including any effect of this disorder on the Veteran's esophagus.  The degree of impairment of the esophagus should also be indicated in accordance with Diagnostic Code 7203.

Finally, the examiner should indicate the effect the Veteran's service connected laryngeal hypersensitivity has on his ability to obtain and maintain gainful employment.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


